FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                       TENTH CIRCUIT                             February 12, 2014

                                                                                Elisabeth A. Shumaker
 MATTHEW ALAN SMITH,                                                                Clerk of Court

         Plaintiff - Appellant,

 v.                                                               No. 13-1447
                                                         (D.C. No. 1:13-CV-01840-LTB)
 DEVRY UNIVERSITY, INC.,                                            (D. Colo.)

         Defendant - Appellee.


                                  ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Matthew Smith filed a pro se complaint in the district court against DeVry

University (“DeVry”) for violation of his rights related to his enrollment in a master’s

degree program. The district court dismissed this complaint without prejudice, ordering

Mr. Smith to file a complaint complying with Federal Rule of Civil Procedure Rule 8.

Mr. Smith then filed three amended complaints in three consecutive days. The district

court dismissed these complaints without prejudice for failure to satisfy Rule 8. The

        * After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist the determination of this appeal. See Fed. R. App.
P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

        This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court also denied Mr. Smith’s request to proceed in forma pauperis (“ifp”) in this

appeal. Mr. Smith appeals and renews his request to proceed ifp. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm the district court’s dismissal and deny Mr. Smith’s

request to proceed ifp.

       We review the district court’s dismissal of a complaint without prejudice under

Rule 8(a) for abuse of discretion. See Nasious v. Two Unknown B.I.C.E. Agents, 492

F.3d 1158, 1162 n.3 (10th Cir. 2007). Under Rule 8(a)(2), a complaint “must

contain . . . a short and plain statement of the claim showing that the [plaintiff] is entitled

to relief.” We construe pro se pleadings liberally. See Diversey v. Schmidly, 738 F.3d

1196, 1199 (10th Cir. 2013). But we do not assume the role of advocate and craft

arguments for the pro se litigant. See United States v. Pinson, 584 F.3d 972, 975 (10th

Cir. 2009).

       Mr. Smith’s amended complaints fail to allege facts to support his claims. In his

attempt to state discrimination claims regarding alleged unfair grading procedures and

failure to accommodate his mental disability in the classroom, Mr. Smith cites federal

statutes without linking them to factual allegations. Having reviewed the amended

complaints and the district court’s dismissal order, we conclude the court did not abuse

its discretion in finding noncompliance with Rule 8.




                                              -2-
We affirm the district court and deny ifp.

                                   ENTERED FOR THE COURT



                                   Scott M. Matheson, Jr.
                                   Circuit Judge




                                     -3-